PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Schon, Jeffrey
Application No. 16/819,026
Filed: 13 Mar 2020
For: SYSTEM AND METHOD OF A DOOR STOPPER AND WALL PROTECTOR
:
:
:
:	DECISION ON PETITION
:
:
:




This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.29(k) filed January 12, 2022 and supplemented on January 26, 2022. 

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.29(k) is ACCEPTED.  Accordingly, status as a micro entity has been removed and any future fee(s) submitted must be paid as a small entity.

Inquiries related to this communication should be directed to Paralegal SpecialistSelena Hamilton at (571) 272-8825. 



/JONYA SMALLS/Lead Paralegal Specialist, OPET